MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                         Mar 07 2016, 8:23 am

Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Steven J. Halbert                                          Gregory F. Zoeller
Carmel, Indiana                                            Attorney General of Indiana
                                                           Robert J. Henke
                                                           James D. Boyer
                                                           Deputy Attorneys General
                                                           Indianapolis, Indiana



                                            IN THE
      COURT OF APPEALS OF INDIANA

In the Matter of:                                          March 7, 2016
N.A. (Minor Child)                                         Court of Appeals Case No.
                                                           49A05-1506-JC-667
    A Child in Need of Services
                                                           Appeal from the Marion Superior
    and                                                    Court
B.L. (Mother)                                              The Honorable Marilyn A. Moores,
                                                           Judge
Appellant-Respondent,
                                                           The Honorable Danielle P.
        v.                                                 Gaughan, Magistrate
                                                           Trial Court Cause No.
The Indiana Department of Child                            49D09-1503-JC-968
Services
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 49A05-1506-JC-667 | March 7, 2016        Page 1 of 5
      Robb, Judge.



                                    Case Summary and Issue
[1]   N.A. is the child of R.A (“Father”) and B.L. (“Mother”). In March 2015, the

      Indiana Department of Child Services (“DCS”) filed a petition alleging N.A.

      was a child in need of services (“CHINS”). Following a fact-finding hearing as

      to Mother but before a fact-finding hearing was held as to Father, the juvenile

      court adjudicated N.A. a CHINS. Mother appeals, raising the sole issue of

      whether her due process rights were violated when the juvenile court

      adjudicated N.A. a CHINS before conducting a fact-finding hearing as to both

      parents. Concluding the juvenile court did not deprive Mother of due process,

      we affirm.



                                Facts and Procedural History
[2]   In early 2014, DCS initiated an investigation into the well-being of Mother’s

      other children, B.C. and G.A., after receiving a report that Father abused

      Mother;1 Mother had not yet given birth to N.A. Father and Mother lived

      together, but they were not married. Following the investigation, DCS filed a

      petition alleging each child was a CHINS. Mother subsequently admitted the

      allegations set forth in the petition, and the juvenile court adjudicated each




      1
          The record indicates Mother and Father had a prior substantiation in 2013 for domestic violence.


      Court of Appeals of Indiana | Memorandum Decision 49A05-1506-JC-667 | March 7, 2016                Page 2 of 5
      child a CHINS. Because of the history of domestic violence, DCS instituted a

      safety plan.


[3]   In December 2014, Mother gave birth to N.A. In March 2015, another incident

      of domestic violence occurred between Mother and Father. On March 23, DCS

      filed a petition alleging N.A. was a CHINS. Specifically, DCS alleged Mother

      violated the safety plan. On the same day, the juvenile court held a joint

      detention and initial hearing and removed N.A. from Mother’s custody.

      Mother attended the hearing, but Father did not attend.


[4]   On April 24, 2015, the juvenile court scheduled Mother’s fact-finding hearing

      for May 18, 2015. The juvenile court did not schedule a fact-finding hearing as

      to Father because Father did not appear at any of the pre-trial hearings. On

      May 18, Mother and Father attended Mother’s fact-finding hearing. Because

      this was Father’s first appearance, the juvenile court conducted an initial

      hearing as to Father and scheduled a pre-trial hearing for June 5, 2015. During

      Mother’s portion of the hearing, DCS presented evidence that Mother had

      violated the safety plan. Mother testified she called the police after getting into

      an altercation with Father but denied violating the safety plan. At the

      conclusion of Mother’s fact-finding hearing, the juvenile court adjudicated N.A.




      Court of Appeals of Indiana | Memorandum Decision 49A05-1506-JC-667 | March 7, 2016   Page 3 of 5
      a CHINS. Mother now appeals the juvenile court’s order adjudicating N.A. a

      CHINS.2




                                  Discussion and Decision
[5]   Mother contends the juvenile court violated her due process rights in

      adjudicating N.A. a CHINS before Father’s fact-finding hearing. “Due process

      protections bar state action that deprives a person of life, liberty, or property

      without a fair proceeding.” In re L.C., 23 N.E.3d 37, 40 (Ind. Ct. App. 2015)

      (internal quotation marks and citation omitted), trans. denied. It is well-

      established “a CHINS determination establishes the status of a child alone.” In

      re N.E., 919 N.E.2d 102, 106 (Ind. 2010). Therefore, “the conduct of one parent

      can be enough for a child to be adjudicated a CHINS.” Id. Because the

      conduct of one parent can be enough for a child to be adjudicated a CHINS,

      due process generally does not require a separate analysis as to each parent

      before a juvenile court adjudicates a child a CHINS. In re L.C., 23 N.E.3d at

      39.


[6]   Here, Mother had an opportunity to testify, present evidence on her own behalf,

      and cross-examine DCS’ witnesses; Father, however, did not. In situations




      2
       On appeal, Mother does not argue the evidence was insufficient to support the juvenile court’s order
      adjudicating N.A. a CHINS.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1506-JC-667 | March 7, 2016               Page 4 of 5
      such as this where the juvenile court adjudicates a child a CHINS following a

      fact-finding hearing as to the first parent, but before a fact-finding hearing as to

      the second parent, it is the second parent who, in some circumstances, may

      potentially have a due process claim, not the first parent. We interpret

      Mother’s argument as an attempt to challenge Father’s possible due process

      claim on his behalf, but Mother is not the proper person to invoke our power.

      See Schloss v. City of Indianapolis, 533 N.E.2d 1204, 1206 (Ind. 1990) (“The

      judicial doctrine of standing focuses on whether the complaining party is the

      proper person to invoke the court’s power.”). Therefore, the juvenile court did

      not deprive Mother of due process.



                                              Conclusion
[7]   We conclude the juvenile court did not violate Mother’s due process rights.

      Accordingly, we affirm.


[8]   Affirmed.


      Barnes, J., and Altice, J. concur.




      Court of Appeals of Indiana | Memorandum Decision 49A05-1506-JC-667 | March 7, 2016   Page 5 of 5